                                                                            JS-6
 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     ANDRE MARVIN JENNINGS,                 ) NO. EDCV 21-00681-ODW (KS)
11                                          )
                         Petitioner,
12                                          )
              v.                            ) JUDGMENT
13                                          )
14   PEOPLE OF THE STATE OF                 )
     RIVERSIDE CA,                          )
15                                          )
                     Respondent.
16                                          )
     _________________________________
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge,
20
21        IT IS ADJUDGED that this action is dismissed without prejudice.
22
23   DATED: June 17, 2021
24                                                    ________________________________
25                                                             OTIS D. WRIGHT
                                                      UNITED STATES DISTRICT JUDGE
26
27
28

                                               1
